Title: To Alexander Hamilton from Henry Marchant, 20 December 1790
From: Marchant, Henry
To: Hamilton, Alexander


Newport, Rhode Island, December 20, 1790. “In pursuance of an Act of the Congress of the United States, to provide for mitigating or remitting the Forfeitures and Penalties accruing under the Revenue-Laws, in certain Cases therein mentioned I have recd. the Petition of William Brightman hereto annexed, and thereupon caused William Ellery, Collector, Robert Crooke Naval Officer and Danl. Lyman Surveyor of Newport District the Persons claiming a moiety of the Schooner Fly & her Cargo upon Forfeiture thereof, upon their Libel filed before me; if such Forfeiture should take place, and also William Channing Esqr. Attorney of the United States for this District to be noticed to appear before me and shew Cause if any they had against the mitigation or remission thereof, who severally appeared and declared, they had No Cause to offer, nor had they any Evidence to adduce against the Facts as set forth in the Petition of the said Brightman, Nor had they any Reason to disbelieve the same.… The facts as set forth in said Petition do appear to me to be just and true.…”
